Citation Nr: 0624589	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-36 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for chronic lumbar strain with degenerative disc 
disease.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Hepatitis C.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from March 
1970 to April 1974 and from May 1974 to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision, in part denied 
service connection for tinnitus and Hepatitis C.  That rating 
decision also granted an increased rating of 20 percent for 
the veteran's service-connected low back disability effective 
July 2002.  Subsequently, a November 2004 rating decision 
granted an increased rating of 40 percent for the veteran's 
service-connected low back disability, effective December 
2003.

The issue of entitlement to service connection for Hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected chronic lumbar strain 
with degenerative disc disease is manifested by:  flexion to 
20 degrees; extension to 10 degrees; lateral flexion to 10 
degrees, bilaterally; paravertebral muscle spasm; and 
decreased pinprick sensation in the L5-S1 distribution.

2.  The veteran's service-connected low back disorder is not 
manifested by:  severe recurring attacks of intervertebral 
disc pain; complete bony fixation of the spine, vertebral 
fracture; or by any pronounced and persistent neurologic 
symptoms.  

3.  The veteran's tinnitus cannot be dissociated from the 
acoustic trauma and high frequency hearing loss he 
experienced during service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent rating for chronic lumbar strain with degenerative 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 
5292, 5295 (prior to September 26, 2003); Diagnostic Code 
5243 (after September 26, 2003).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Considerations

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
September 2002 satisfied the duty to notify provisions with 
respect to the veteran's claims for service connection for 
tinnitus and for an increased rating for his service-
connected low back disorder.  The veteran's VA medical 
treatment records have been obtained and he has been accorded 
recent VA Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  The issues were adjudicated subsequent to the letter 
providing the required notice.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; his contentions; private medical treatment 
records; VA medical treatment records; and a VA Compensation 
and Pension examination reports.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to the claims for service 
connection for tinnitus and for an increased rating for his 
service-connected low back disability.  

II.  Increased Rating for Spine Disability

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


During the course of this appeal the criteria for rating 
intervertebral disc disease were revised effective September 
23, 2002, and the remaining spinal regulations were amended 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The March 2003 RO rating decision reflects that the veteran 
was assigned a 20 percent disability rating for chronic 
lumbar strain under Diagnostic Codes 5292 for moderate 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71, 
Diagnostic Code 5292 (effective before September 23, 2002).  
The Rating Schedule, prior to September 23, 2002, provided 
for disability ratings in excess of 20 percent under various 
rating criteria.  A 40 percent rating is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71, 
Diagnostic Code 5292 (effective before September 23, 2002).  
A 40 percent rating for severe lumbosacral strain 
contemplated listing of the whole spine to the opposite side, 
and positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space; or if some of these manifestations were present 
and there was also abnormal mobility on forced motion.  38 
C.F.R. § 4.71, Diagnostic Code 5292 (effective before 
September 23, 2002).  A 40 percent rating for intervertebral 
disc syndrome contemplated severe disc syndrome with 
recurring attacks with intermittent relief, while the 60 
percent disability rating contemplated persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief. 38 C.F.R. § 4.71, Diagnostic 
Code 5293 (effective before September 23, 2002).  The Rating 
Schedule also provided for disability ratings in excess of 20 
percent for residuals of a fractured vertebra with spinal 
cord involvement or ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5285, 5286, 5289 (effective before 
September 26, 2003). 

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2005).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2005).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2005).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2005).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2005).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

The veteran filed a claim for an increased rating for his 
service-connected low back disability in July 2002.  In 
February 2003, a VA examination of the veteran was conducted.  
He reported complaints of low back pain and occasional 
numbness of his right leg.  Range of motion testing of the 
lumbar spine was conducted and revealed:  flexion to 80 
degrees; extension to 20 degrees; lateral flexion to 30 
degrees on the right; lateral flexion to 20 degrees on the 
left; and rotation to 20 degrees, bilaterally.  Flattening of 
lumbar lordosis was noted.  X-ray examination was negative 
for abnormalities and the intervertebral disc spaces were 
normally maintained. There was no objective evidence of 
tenderness or muscle spasm.  No neurologic deficit was noted 
and the diagnosis was residuals of lumbar strain.  

Private radiology examinations in December 2003 and March 
2004 revealed intervertebral disc disease of the lumbar 
spine.  In October 2004, the most recent VA examination of 
the veteran was conducted.  Range of motion testing of the 
lumbar spine was conducted and revealed:  flexion to 20 
degrees; extension to 10 degrees; and lateral flexion to 10 
degrees, bilaterally.  The examiner noted the presence of 
paravertebral muscle spasm; and decreased pinprick sensation 
in the L5-S1 distribution.  The examining physician's opinion 
was that the veteran's current degenerative disc disease was 
a progression of the service-connected chronic lumbar strain 
incurred during service.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected low back disorder for the period 
of time prior to December 2003.  The veteran is assigned a 20 
percent disability rating for his low back disorder under 
Diagnostic Codes 5292 and 5295 for moderate limitation of 
motion of the lumbar spine.  In order to warrant a disability 
rating in excess of 20 percent under the old rating criteria 
the evidence must show:  severe limitation of motion; severe 
intervertebral disc syndrome with recurring attacks; severe 
lumbosacral strain with muscle spasm; the residuals of a 
fractured vertebra; or, ankylosis of the spine.  38 C.F.R. § 
4.71, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 
(effective before September 26, 2003).  The evidence provided 
in the February 2003 VA examination report simply does not 
show that the veteran had severe limitation of motion of the 
lumbar spine or any of the abnormalities required for a 40 
percent disability for lumbosacral strain.  

In order to warrant a disability rating in excess of 40 
percent under the current rating criteria the evidence must 
show unfavorable ankylosis of the thoracolumbar spine which 
the medical evidence does not show.  Specifically, the most 
recent VA examination in October 2004 showed severe 
limitation of motion of the lumbar spine, but not ankylosis.  
Moreover, while some radicular symptoms of numbness were 
noted, no other neurologic abnormalities were diagnosed.  The 
medical evidence of record reveals that the veteran has 
limitation of motion of the lumbar spine with pain on motion 
with occasionally numbness of the right leg.  There is 
absolutely no evidence of any ankylosis, vertebra fracture, 
or any more than a slight neurologic deficit associated with 
the veteran's service-connected low back disorder.  There is 
simply no medical evidence of record showing that the veteran 
meets any of the rating criteria for a disability rating in 
excess of 40 percent.  Accordingly, a disability rating in 
excess of 40 percent for the veteran's service-connected 
lumbar strain with degenerative disc disease must be denied.  

In reaching this decision the Board has determined that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 40 percent for the veteran's back 
disability.  Thus, the reasonable doubt doctrine is not 
applicable as to this issue.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Pursuant to 38 U.S.C.A. § 1154(a), in each case where a 
veteran is seeking service-connection for any disability due 
consideration shall be given to ... all pertinent medical and 
lay evidence ..." (emphasis added).  In addition, 38 U.S.C.A. 
§ 5107(b) provides that VA shall consider all information and 
lay and medical evidence of record in a case.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  (Emphases added.)  In accordance with 38 C.F.R. § 
3.307(b), the factual basis for establishing a chronic 
disease may be established by medical evidence, competent lay 
evidence or both.  Lay evidence should describe the material 
and relevant facts as to the veteran's disability observed 
within such period, not merely conclusions based upon 
opinion."  (Emphasis added.)  Finally, 38 C.F.R. § 3.303(a) 
provides that each disabling condition for which a veteran 
seeks service connection, must be considered on the basis of 
all pertinent medical and lay evidence." (Emphasis added.)

As these provisions make clear, lay evidence is one type of 
evidence that must be considered, if submitted, when a 
veteran seeks disability benefits.  In fact, 38 C.F.R. § 
3.307(b) clearly states that the factual basis for proving 
the existence of a chronic disease may be established by 
"medical evidence, competent lay evidence or both."  Thus, 
nothing in the regulatory or statutory provisions described 
above require both medical and competent lay evidence; 
rather, they make clear that competent lay evidence can be 
sufficient in and of itself.  The United States Court of 
Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006), stated the following:

Under the correct interpretation of the 
relevant statutory and regulatory 
provisions, however, the Board cannot 
determine that lay evidence lacks 
credibility merely because it is 
unaccompanied by contemporaneous medical 
evidence.  If the Board concludes that 
the lay evidence presented by a veteran 
is credible and ultimately competent, the 
lack of contemporaneous medical evidence 
should not be an absolute bar to the 
veteran's ability to prove his claim of 
entitlement to disability benefits based 
on that competent lay evidence.

The veteran claims that he began to experience tinnitus as a 
result of his exposure to loud noise during his 20 years as 
an aircraft mechanic in the Marine Corps.  The Board finds 
that the veteran is competent to establish that he 
experienced tinnitus during service and thereafter.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  Whether medical evidence 
is needed to demonstrate the existence of a condition depends 
on the nature of the condition, i.e., whether it is of a type 
that requires medical expertise to identify it or whether it 
can be identified by lay observation.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  The veteran's statements as to 
tinnitus are competent inasmuch as they are centered upon 
matters within his knowledge and personal observations.  See 
Layno, 6 Vet. App. at 470; see also Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Horowitz v. Brown, 5 Vet. App. 217, 
221-222 (1993). 

Review of the evidence of record shows that the veteran 
retired after serving twenty years in the Marine Corps.  He 
served as an aircraft mechanic with service on the flight 
line noted in some records.  Accordingly, the Board finds as 
fact that the veteran was exposed to acoustic trauma in the 
form of noise exposure to aircraft during active military 
service.  

An April 2002 VA treatment record reflects that the veteran 
had an audiology consultation for complaints of hearing loss.  
The treatment note indicates that the veteran's symptoms 
included tinnitus and that "tinnitus management was 
discussed with the veteran."  Although numerical audiology 
test results are not given on this treatment report, the 
narrative confirms that the veteran has some sensorineural 
hearing loss in each ear.  

The Board notes that the threshold for normal hearing is from 
0 to 20 dB, with higher threshold levels indicating a degree 
of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Review of audiograms conducted during the veteran's 
active service reveal that readings in excess of 30 dB were 
noted late in service along with his service on the aircraft 
flight line.  Accordingly, these test results do show 
numerical evidence of hearing loss during service within the 
definition of Hensley v. Brown.  Moreover, the in-service 
audiograms clearly showed findings indicative of hearing loss 
at the 6000 Hz range.  

The evidence of record shows that the veteran experienced 
acoustic trauma and had a high frequency hearing loss during 
service.  The veteran has provided competent evidence that he 
began to experience tinnitus during service and he continues 
to experience tinnitus.  The Board cannot reasonably 
disassociate the veteran's current tinnitus from the noise 
exposure experienced during service and the indication of 
some hearing loss also experienced during service.  
Accordingly, the evidence of record supports a grant of 
service connection for tinnitus.  




ORDER

Entitlement to a disability rating in excess of 40 percent 
for chronic lumbar strain with degenerative disc disease is 
denied.

Service connection for tinnitus is granted.  


REMAND

The veteran claims entitlement to service connection for 
Hepatitis C.  Private medical records reveal a confirmed 
diagnosis of Hepatitis C based on blood testing and liver 
biopsy.  The diagnosis was made in 2002, twelve years after 
the veteran separated from service.  The veteran does not 
report any Hepatitis risk factors other than exposure to 
blood on medical evacuation flights during his service in 
Vietnam.  

Review of the evidence of record does not reveal that a VA 
Compensation and Pension examination was conducted with 
respect to the claim for service connection for Hepatitis C.  
Therefore the veteran should be scheduled for a VA 
examination.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all health care professionals 
and/or facilities involving the initial 
symptoms, treatment and diagnosis of his 
Hepatitis C.  The Board is interested in 
any records prior to the private medical 
reports dated in 2002 which are already 
of record.  The RO should obtain records 
of treatment from all the sources listed 
by the veteran which are not already on 
file.  

2.  The veteran should be scheduled for an 
examination for Hepatitis C / Liver 
Disorders.  All necessary tests should be 
conducted, although private laboratory and 
biopsy test reports confirming a diagnosis 
of Hepatitis C are already of record.  The 
examiner is requested to elicit a complete 
medical history from the veteran with 
respect to risk factors for Hepatitis C.  
The examiner is requested to offer an 
opinion as to whether there is at least a 
50 percent probability or greater that the 
veteran's Hepatitis C began during his 
military service or is related to any 
incident of such service.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination and the examiner should 
provide complete rationale for all 
conclusions reached.

3.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued and the veteran representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


